 



Exhibit 10.1
Execution Copy
AGREEMENT
     THIS AGREEMENT (“Agreement”) effective as of the 16th day of January, 2007,
between SOVEREIGN BANCORP, INC., a Pennsylvania corporation (“SBI”), and JOSEPH
P. CAMPANELLI, an individual (“Executive”).
WITNESSETH:
     WHEREAS, Executive has heretofore served as an executive officer of SBI and
Sovereign Bank, a Federal Savings Bank and wholly-owned subsidiary of SBI
(“Bank”); and
     WHEREAS, Executive has most recently served as interim President and Chief
Executive Officer of SBI and as interim Chief Executive Officer (“CEO”) of the
Bank; and
     WHEREAS, SBI desires to terminate Executive’s interim status as an
executive officer of SBI and the Bank, continue his employment and formalize his
titles and duties on a non-interim basis, including appointment to the
additional title of President of the Bank; and
     WHEREAS, Executive is willing to serve in such capacities on the terms and
conditions specified herein.
AGREEMENT:
     NOW, THEREFORE, the parties hereto, intending to be legally bound hereby,
agree as follows:
     1. Employment. SBI hereby employs Executive, and Executive hereby accepts
employment with the SBI, on the terms and conditions set forth in this
Agreement.
     2. Duties of Employee. Executive shall perform and discharge well and
faithfully such duties as an executive officer of SBI as may be assigned to him
from time to time by the Board of Directors of SBI (“SBI Board”). Executive
shall initially be employed as President and CEO of SBI. SBI will also cause
Executive to be appointed to the offices of President and CEO of the Bank,
unless otherwise precluded by a governing bank regulatory authority. Further,
Executive shall have such other executive titles as may be given to him from
time to time by the Board of Directors of SBI, the Bank, or of any of their
affiliated companies. Executive shall have all the powers and duties of
management conferred upon the CEO of SBI pursuant to its Bylaws, as presently in
effect, subject only to the control of the SBI Board (other than the duty to
preside at meetings of the SBI Board in the absence of the Chairman of the
Board). Executive shall devote his full business time, attention and energies to
the business of SBI, the Bank and their affiliated companies and shall not,
during the Employment Period (as defined in Section 3), be employed or involved
in any other business activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; provided, however, that this
Section 2 shall not be construed as preventing Executive from (a) managing
Executive’s personal assets and conducting his personal and family affairs,
(b) acting as a member of the Board of Directors of any other corporation or as
a member of the Board of Trustees of any other organization (including
charitable and civic

1



--------------------------------------------------------------------------------



 



organizations), in either case whose businesses do not conflict with the several
businesses of SBI, the Bank and their affiliated companies, or (c) being
involved in any other activity with the prior approval of the SBI Board.
Executive’s office will be located in Boston, Massachusetts, or in such other
location that is not further than 50 miles therefrom, unless otherwise
explicitly agreed to by Executive.
     3. Term of Employment. The Executive’s employment under this Agreement
shall be for a period (“Employment Period”) commencing on the date of this
Agreement and ending on the date that is three (3) years subsequent thereto,
provided that on the first and each subsequent annual anniversary date of this
Agreement, and unless a party has given the other party written notice at least
sixty (60) days prior to such anniversary date that such party does not agree to
renew this Agreement, the term of this Agreement and the Employment Period shall
be deemed renewed for a term ending three (3) years subsequent to such
anniversary date, unless sooner terminated in accordance with this Section 3 or
one of the following provisions:
          (a) Cause. Executive’s employment under this Agreement may be
terminated at any time during the Employment Period for “Cause” (as herein
defined), by action of the SBI Board, upon giving notice of such termination to
Executive at least fifteen (15) days prior to the date upon which such
termination shall take effect. As used in this Agreement, “Cause” means any of
the following events:
               (i) Executive is convicted of or enters a plea of guilty or nolo
contendere to a felony or a crime involving fraud, dishonesty, or moral
turpitude;
               (ii) Executive willfully declines to follow the lawful
instructions of the SBI Board (provided such instructions are not in violation
of the by-laws of SBI and the Bank) (whether or not Executive agrees with the
business judgment of the SBI Board) after Executive’s receipt of written notice
of such instructions, other than a failure resulting from Executive’s incapacity
because of physical or mental illness;
               (iii) any government regulatory agency recommends or orders, in
either case in writing, that SBI or the Bank terminate the employment of
Executive or relieve him of his duties (other than solely as a result of any
future legislation, regulations or judicial decision which makes Executive
ineligible to hold certain offices at both SBI and the Bank).
For purposes of this definition of “Cause”, an action or failure to act by
Executive will not be considered “willful” if Executive believed in good faith
that the instructions of the SBI Board were unlawful or in violation of the
by-laws of SBI or the Bank.
In the case of Executive’s termination for Cause under this subsection, all of
his rights under Section 4 shall cease as of the date of such termination except
that he shall have the right to receive his accrued and unpaid Base Salary (as
hereinafter defined) and reimbursement of his reimbursable expenses, through the
date of such termination, and any other amounts and benefits payable to
Executive shall be determined in accordance with the retirement, insurance,
incentive, compensation and other benefit programs of SBI and the Bank then in
effect.

2



--------------------------------------------------------------------------------



 



          (b) Involuntary Termination in General. Executive’s employment under
this Agreement may be terminated at any time during the Employment Period
without Cause, by action of the SBI Board, upon giving written notice of such
termination to Executive at least thirty (30) days prior to the date upon which
such termination shall take effect. If Executive’s employment is terminated
under the provisions of this Section 3(b), then Executive shall be entitled to
receive the compensation and benefits set forth in Section 6 or Section 7,
whichever shall be applicable, and to receive his accrued and unpaid Base Salary
and reimbursement of his reimbursable expenses, through the date of termination
of his employment. To the extent Executive’s employment is terminated after the
end of a calendar year but prior to the date bonuses with respect to such
calendar year have been paid, Executive shall be entitled to the actual bonus as
determined for such prior year, payable in a cash lump sum at the time specified
(but no later than March 15 of the year following the year to which the bonus
relates) by the SBI Board for senior executives generally. To the extent
Executive’s employment is terminated after September 30 of a calendar year but
prior to the end of such calendar year and the SBI Board, in good faith,
determines that it is “more likely than not” (as that term is used in FAS 109)
that SBI will achieve the annual objectives for payment of such bonus, Executive
shall be entitled to a payment of the target bonus for such year, prorated to
the date of termination. To the extent Executive becomes entitled to and
receives the payments and benefits set forth and referred to in Section 6 or 7,
such payments and benefits shall constitute liquidated damages for any possible
breach of this Agreement by SBI or the Bank and shall represent the maximum
extent of liability therefor that Executive can claim against SBI, the Bank or
any of their affiliates other than Executive’s rights to indemnification as set
forth in Section 10(b) and Executive’s other rights as set forth in this
Agreement.
          (c) Retirement, Resignation or Death. If Executive retires (or resigns
voluntarily, other than a resignation for Constructive Discharge (as defined
herein) whether or not he secures subsequent employment) or if Executive dies
while employed hereunder, Executive’s employment under this Agreement shall be
deemed terminated as of the date of Executive’s retirement, resignation or
death, and all rights of Executive under Section 4 shall cease as of the date of
such termination except that he shall have the right to receive his accrued and
unpaid Base Salary and reimbursement of his reimbursable expenses, through the
date of his retirement, resignation or death, and any other amounts and benefits
payable to Executive shall be determined in accordance with the retirement,
insurance, incentive, compensation and other benefit programs of SBI and the
Bank then in effect. If Executive dies after the end of a calendar year but
prior to the date bonuses with respect to such calendar year have been paid,
Executive shall be entitled to the actual bonus as determined for such prior
year, payable in a cash lump sum at the time specified (but no later than
March 15 of the year following the year to which the bonus relates) by the SBI
Board for senior executives generally. If the Executive dies after September 30
of a calendar year but prior to the end of such calendar year and the SBI Board,
in good faith, determines that it is “more likely than not” (as that term is
used in FAS 109) that SBI will achieve the annual objectives for payment of such
bonus, Executive shall be entitled to a payment of the target bonus for such
year, prorated to the date of termination. The voluntary resignation by
Executive for any reason shall not constitute a breach of this Agreement.
          (d) Disability. If Executive is incapacitated by accident, sickness,
or otherwise for a continuous period of six (6) months so as to render Executive
mentally or physically incapable of

3



--------------------------------------------------------------------------------



 



performing the services required of him under Section 2 for such period, then,
upon the expiration of such period or within sixty (60) days thereafter, by
action of the SBI Board, Executive’s employment under this Agreement may be
terminated immediately upon giving him written notice to that effect, or
Executive may voluntarily resign upon giving written notice to that effect. If
Executive’s employment is terminated under the provisions of this Section 3(d),
then all rights of Executive under Section 4 (other than the right to receive
his Base Salary and reimbursement of his reimbursable expenses through the last
business day of the week in which such termination occurs) shall cease as of the
last business day of the week in which such termination occurs and any amounts
and benefits payable to Executive shall be determined in accordance with the
retirement, insurance, incentive, compensation and other benefit programs of SBI
and the Bank then in effect. To the extent Executive’s employment is terminated
under the provisions of this Section 3(d) after the end of a calendar year but
prior to the date bonuses with respect to such calendar year have been paid,
Executive shall be entitled to the actual bonus as determined for such prior
year, payable in a cash lump sum at the time specified (but no later than
March 15 of the year following the year to which the bonus relates) by the SBI
Board for senior executives generally.
     4. Employment Period Compensation.
          (a) Salary. For services performed by Executive under this Agreement,
SBI shall pay (or cause to be paid to) Executive a base salary, during the
Employment Period, at the rate of $850,000 per year, payable at the same times
as salaries are payable to other executive employees of SBI. SBI may, from time
to time, increase Executive’s Base Salary (or cause it to be increased), and any
and all such increases shall be deemed to constitute amendments to this Section
4(a) to reflect the increased amounts, effective as of the dates established for
such increases by the SBI Board in the resolutions authorizing such increases.
Executive’s base salary, as increased from time to time, is referred to herein
as his “Base Salary.”
          (b) Bonus. Contingent upon SBI achieving the annual objectives
established for it by the SBI Board in consultation with Executive, Executive,
during the Employment Period, shall be eligible for an annual bonus to be
awarded by the SBI Board of a target of 133% of Executive’s Base Salary at the
relevant year end, payable ⅓ in cash and ⅔ in restricted shares of SBI common
stock (⅓ of which will vest on each anniversary of the date of the grant) issued
pursuant to SBI’s current equity plan or, subject to shareholder approval, a
successor plan which contains terms and conditions which are reasonably
consistent therewith. In addition, SBI may, from time to time, pay such other
bonus or bonuses to Executive as the SBI Board, in its sole discretion, deems
appropriate. Bonuses earned under this subsection shall be payable at the time
specified (but no later than March 15 of the year following the year to which
the bonus relates) and in the manner, including form and vesting, specified by
the SBI Board for senior executives generally. The payment of any such bonuses
shall not reduce or otherwise affect any other obligation of SBI to Executive
provided for in this Agreement.
          (c) Long-Term Incentive Grant. Effective upon the execution and
delivery of this Agreement, Executive shall be awarded a long-term incentive
grant in restricted stock equal to 78,771 shares of SBI common stock issued
pursuant to SBI’s current equity plan or, subject to shareholder approval, a
successor plan which contains terms and conditions which are reasonably
consistent therewith. If the number of shares that may be granted under the

4



--------------------------------------------------------------------------------



 



applicable SBI equity plan is limited by the terms of such plan, the balance of
the grant shall be made in the form of restricted stock units. The specific
terms of the award (including reasonable performance goals and provision for
cliff vesting on the fifth anniversary of the date of grant, subject to
acceleration of vesting as provided herein) under this subsection shall be
consistent with the terms of a plan or program to be adopted and implemented in
consultation with Executive with respect to senior officers of SBI in general by
SBI’s Board in 2007.
          (d) Other Benefits. SBI will provide Executive, during the Employment
Period, with insurance, vacation, retirement, and other fringe benefits,
including the ability to participate in SBI’s nonqualified executive deferred
compensation plans, which benefits are, in the aggregate, consistent with those
received by other senior executive officers of SBI.
          (e) Automobile(s). SBI will provide, Executive, at no cost to
Executive, with the use of one or more automobiles, as necessary or appropriate
for him to discharge his duties hereunder. Executive shall submit periodic
reports with respect to his use of such automobiles reasonably requested by SBI
as such may be needed for accounting, tax and other purposes.
          (f) Parking. When working in Boston, Massachusetts, SBI will provide
Executive, at its cost, with a parking space at 75 State Street, Boston, MA or
at another location as near as practicable to Executive’s place of employment.
Similar arrangements shall be made for services rendered by him in other
geographic locations without free parking facilities readily available.
          (g) Certain Club Dues and Expenses. Executive shall be paid or
reimbursed for country club dues and business-related expenses, at the Wellesley
Country Club or another country club of his choice.
          (h) Special Bonus Provision. In the event Executive’s employment
continues to or beyond October 9, 2007, he shall be paid a lump-sum amount of
$1,250,000, in cash, within 30 days thereafter. If Executive’s employment
terminates prior to such date by reason of his voluntary termination of his
employment for Constructive Discharge or the termination of his employment by
SBI without Cause and other than under Section 3(c) or (d), he shall be paid in
cash in one lump-sum an amount equal to $1,250,000, such payment to be made
within 30 days following termination.
          (i) EERP. SBI shall be under no obligation to amend that certain
enhanced executive retirement plan maintained by it and commonly referred to as
the “EERP.” Notwithstanding the preceding sentence, in the event of any
inconsistency between this Section 4(i) and the April 20, 2006 resolution of the
SBI Board providing for Executive’s participation in the EERP, this Section 4(i)
shall apply in the determination of Executive’s EERP based pension benefits and
SBI shall take such action as may be necessary so that Executive’s EERP-based
entitlements shall include the following:
               (i) in the event Executive is involuntarily terminated without
Cause or as otherwise permitted in Sections 3(c) and (d) of the Agreement, or
voluntarily resigns as a termination for Constructive Discharge prior to a
Change in Control, in each case prior to Executive’s attainment of age 55, he
will automatically become vested in his EERP benefit

5



--------------------------------------------------------------------------------



 



(which shall be 35% of his Average Compensation as defined in the EERP, which
shall not be subject to reduction pursuant to Section 3.4 of the EERP, and which
shall commence at age 55);
               (ii) in the event a written notice of nonrenewal provided for in
Section 3 of this Agreement is delivered by SBI to the Executive and Executive
remains employed by SBI through the end of the remaining Term of the Agreement,
he will automatically become vested (if not previously vested pursuant to clause
(i) above or otherwise) in his EERP benefit upon the end of the remaining Term
of the Agreement; such benefit shall be 35% of his Average Compensation as
defined in the EERP (except that in the event of his termination of employment
after age 55, or after the occurrence of a Change in Control, then such
percentage shall be adjusted in accordance with clause (iii) or (iv) below, as
the case may be), such benefit shall not be subject to reduction pursuant to
Section 3.4 of the EERP, and such benefit shall commence upon the later to occur
of his termination of employment and his attainment of age 55;
               (iii) upon attainment of age 55 as an employee of SBI, Executive
will automatically become vested (if not previously vested pursuant to clause
(i) or (ii) above or otherwise) in his EERP benefit in accordance with the EERP
and the April 20, 2006 resolution of the SBI Board providing for his
participation in the EERP; provided, however, that, notwithstanding such
resolution of the SBI Board, upon attainment of age 56, Executive’s EERP benefit
percentage shall increase by one percent per year on Executive’s birthday (with
the first such increase occurring as of the date the Executive attains age 56)
to a maximum benefit percentage of 45 percent upon attainment of age 65; and
               (iv) in the case of a termination of Executive’s employment
following a Change in Control for any reason other than Cause (including a
voluntary termination by Executive of his employment for Constructive Discharge
under Section 5(a) of this Agreement), (A) he will automatically become vested
(if not previously vested pursuant to clause (i) or (ii) above or otherwise) in
his EERP benefit (which shall be, or be increased to, 45% of his Average
Compensation as defined in the EERP and which shall not be subject to reduction
pursuant to Section 3.4 of the EERP), (B) his severance benefits (but not
in-kind benefits) shall be deemed to be Plan Compensation, as that term is used
in the EERP, in determining the amount of Executive’s EERP benefit as provided
in section 9.1(c) of the EERP, and (C) Executive’s EERP benefit will commence
upon the later to occur of his termination of employment or his attainment of
age 55.
SBI has heretofore taken all necessary corporate action to make Executive a
participant in the EERP in accordance with section 2.2 of the EERP. If, and to
the extent that, a vested pension as contemplated by this Section 4(i) is not
paid to Executive pursuant to the EERP (for whatever reason), the payment of
such vested pension to Executive as contemplated in this Section 4(i) shall,
nevertheless, constitute a binding obligation of SBI and the Bank.
          (j) Expenses. SBI will reimburse Executive for such reasonable and
necessary out-of-pocket business expenses as may be incurred by him in the
performance of his duties hereunder in accordance with SBI’s customary expense
reimbursement practices.

6



--------------------------------------------------------------------------------



 



     5. Resignation of Executive for Constructive Discharge and Change in
Control Defined.
          (a) Constructive Discharge. Executive may voluntarily terminate his
employment for “Constructive Discharge” (as defined below) at any time during
the Employment Period, whether before or following a “Change in Control” (as
defined in Section 5(b)), by providing written notice to the SBI Board of
termination on grounds of Constructive Discharge (if such Constructive Discharge
is not cured by SBI within the thirty (30) day period following SBI’s receipt of
such notice). If Executive voluntarily terminates his employment for
Constructive Discharge, then Executive shall be entitled to receive the
compensation and benefits set forth in Section 6 or Section 7, whichever is
applicable, and to receive his accrued and unpaid Base Salary and reimbursement
of his reimbursable expenses, through the date of termination of his employment.
To the extent Executive voluntarily terminates his employment for Constructive
Discharge after the end of a calendar year but prior to the date bonuses with
respect to such calendar year have been paid, Executive shall be entitled to the
actual bonus as determined for such prior year, payable in a cash lump sum at
the time specified (but no later than March 15 of the year following the year to
which the bonus relates) by the SBI Board for senior executives generally. To
the extent Executive voluntarily terminates his employment after September 30 of
a calendar year but prior to the end of such calendar year and the SBI Board, in
good faith, determines that it is “more likely than not” (as that term is used
in FAS 109) that SBI will achieve the annual objectives for payment of such
bonus, Executive shall be entitled to a payment of the target bonus for such
year, prorated to the date of termination. As used in this Agreement,
“Constructive Discharge” means any of the following, whether or not occurring as
a result of the SBI Board exercising control over the Executive as permitted by
SBI’s by-laws:
               (i) any reduction in title, or change in reporting structure so
that Executive no longer reports solely and directly to the SBI Board, or a
material reduction in Executive’s responsibilities or authority (including by
reason of a change in reporting structure), including such responsibilities and
authority as the same may be increased at any time during the term of this
Agreement, or the assignment to Executive of duties inconsistent with
Executive’s status as President and CEO of SBI and the Bank (other than, in the
case of Executive’s titles, responsibilities and authority at the Bank, as a
result of any future legislation or regulation which makes Executive ineligible
to hold offices with both the Bank and SBI);
               (ii) any relocation of Executive which requires him to move his
personal residence from the Boston, Massachusetts metropolitan area;
               (iii) any removal of Executive from office, except for any
termination of Executive’s employment under the provisions of Section 3(a) or
(d), any failure by the SBI Board to re-nominate Executive as director of SBI
(other than in the case where a government regulatory agency has recommended
against or prohibited such re-nomination), or any removal of Executive from the
Bank board of directors (other than for Cause or where a government regulatory
agency has recommended or ordered such removal);
               (iv) (A) any reduction in Executive’s annual Base Salary or any
reduction in Executive’s bonus opportunities to the extent such reduction is not
imposed on senior executive

7



--------------------------------------------------------------------------------



 



officers of SBI or the Bank generally. Such reduction in bonus opportunities
shall be measured against bonus opportunities which exist on the date hereof or
as the same may be changed from time to time unless such change itself
constitutes Constructive Discharge (this clause (iv)(A) shall be applicable only
prior to a Change in Control);
                    (B) any reduction in Executive’s annual Base Salary or any
reduction in Executive’s bonus opportunities as such may be increased from time
to time (this clause (iv)(B) shall be applicable only after a Change in
Control);
               (v) any exclusion from full participation in equity incentive
plans or programs or employee benefit programs to the extent such exclusion from
full participation is not generally applicable to senior executive officers of
SBI or the Bank;
               (vi) any delivery by SBI to the Executive of the written notice
of nonrenewal provided for in Section 3 (this clause (vi) shall be applicable
only after a Change in Control);
               (vii) any failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 15; or
               (viii) any material breach of this Agreement of any nature
whatsoever on the part of SBI or the Bank.
At the option of Executive, exercisable by Executive within 90 days after his
learning of the occurrence of the event constituting Constructive Discharge,
Executive may resign from employment under this Agreement by a notice in writing
(“Notice of Termination”) delivered to SBI (or its successor) and the provisions
of Section 6 or Section 7, as applicable, shall thereupon apply, provided,
however, that any such resignation by Executive shall become effective only if
SBI does not cure the relevant event of Constructive Discharge within the
applicable cure period set forth in this Section 5(a).
          (b) Change in Control. As used in this Agreement, “Change in Control”
means the first to occur of any of the following events:
               (i) any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), except for any of
SBI’s employee benefit plans, or any entity holding SBI’s voting securities for,
or pursuant to, the terms of any such plan (or any trust forming a part thereof)
(“Benefit Plan(s)”), is or becomes the beneficial owner, directly or indirectly,
of SBI’s securities representing 19.9% or more of the combined voting power of
SBI’s then outstanding securities, other than: (A) pursuant to a transaction
excepted in Clause (iii) or (iv); or (B) pursuant to a Buyer Acquisition
Transaction (as defined in the Investment Agreement (“Investment Agreement”),
between SBI and Banco Santander Central Hispano, S.A., dated as of October 24,
2005, as amended as of November 22, 2005 and May 31, 2006) effectuated in
accordance with the terms of the Investment Agreement other than a Buyer
Acquisition Transaction contemplated in Sections 8.05 through 8.08 and 8.10 of
the Investment Agreement;

8



--------------------------------------------------------------------------------



 



               (ii) there occurs a contested proxy solicitation of SBI’s
shareholders that results in the contesting party obtaining the ability to vote
securities representing 19.9% or more of the combined voting power of SBI’s then
outstanding securities;
               (iii) a binding written agreement is executed (and, if legally
required, approved by SBI’s shareholders) providing for a sale, exchange,
transfer or other disposition of all or substantially all of the assets of SBI
or of the Bank to another entity, except to an entity controlled directly or
indirectly by SBI;
               (iv) the shareholders of SBI approve a merger, consolidation, or
other reorganization of SBI, unless:
                    (A) under the terms of the agreement approved by SBI’s
shareholders providing for such merger, consolidation or reorganization, the
shareholders of SBI immediately before such merger, consolidation or
reorganization, will own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least 51% of the combined voting
power of the outstanding voting securities of SBI resulting from such merger,
consolidation or reorganization (“Surviving Corporation”) in substantially the
same proportion as their ownership of the voting securities immediately before
such merger, consolidation or reorganization;
                    (B) under the terms of the agreement approved by SBI’s
shareholders providing for such merger, consolidation or reorganization, the
individuals who were members of the Board of Directors of SBI immediately prior
to the execution of such agreement will constitute at least 51% of the members
of the board of directors of the Surviving Corporation after such merger,
consolidation or reorganization; and
                    (C) based on the terms of the agreement approved by SBI’s
shareholders providing for such merger, consolidation or reorganization, no
Person (other than (A) SBI or any Subsidiary of SBI, (B) any Benefit Plan,
(C) the Surviving Corporation or any Subsidiary of the Surviving Corporation, or
(D) any Person who, immediately prior to such merger, consolidation or
reorganization had beneficial ownership of 19.9% or more of the then outstanding
voting securities) will have beneficial ownership of 19.9% or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities;
               (v) a plan of liquidation or dissolution of SBI, other than
pursuant to bankruptcy or insolvency laws, is adopted;
               (vi) during any period of two consecutive years, individuals, who
at the beginning of such period, constituted the Board of Directors of SBI cease
for any reason to constitute at least a majority of the Board of Directors of
SBI unless the election, or the nomination for election by SBI’s shareholders,
of each new director was approved by a vote of at least two thirds of the
directors then still in office who were directors at the beginning of the
period; or
               (vii) the occurrence of a Triggering Event within the meaning of
the Second Amended and Restated Rights Agreement, between SBI and Mellon
Investor Services LLC, as rights agent, dated as of January 19, 2005, as amended
on October 24, 2005, and as it may be further amended from time to time.

9



--------------------------------------------------------------------------------



 



Notwithstanding Clause (i), a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
SBI’s securities representing 19.9% or more (or other permitted percentage) of
the combined voting power of SBI’s then outstanding securities solely as a
result of an acquisition by SBI of its voting securities which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 19.9% (or other permitted percentage) or
more of the combined voting power of SBI’s then outstanding securities;
provided, however, that if a Person becomes a beneficial owner of 19.9% or more
(or other permitted percentage) of the combined voting power of SBI’s then
outstanding securities by reason of share purchases by SBI and shall, after such
share purchases by SBI, become the beneficial owner, directly or indirectly, of
any additional voting securities of SBI (other than as a result of a stock
split, stock dividend or similar transaction), then a Change in Control of SBI
shall be deemed to have occurred with respect to such Person under Clause (i).
In no event shall a Change in Control of SBI be deemed to occur under Clause
(i) by virtue of acquisitions of SBI’s securities by Benefit Plans.
     6. Rights in Event of Certain Terminations of Employment After Change in
Control. In the event that Executive voluntarily terminates his employment for
Constructive Discharge following a Change in Control (which shall be effected by
delivery of a Notice of Termination to SBI), or Executive’s employment is
terminated by SBI without Cause, or for a reason other than one specified in
Section 3(a) or (d), after a Change in Control, Executive shall be absolutely
entitled to receive the amounts and benefits set forth in this section, in
addition to the amounts and benefits provided for elsewhere herein.
          (a) Basic Termination Benefit. Executive shall be paid a lump sum
amount in cash equal to three (3) times his Current Compensation at Termination.
               (i) For purposes of this section, the term “Current Compensation
at Termination” means the sum of (A) the greatest of Executive’s Base Salary as
of the date of termination of employment (or prior to any reduction thereof
resulting in Constructive Discharge) and for any of the three (3) immediately
preceding calendar years, and (B) a dollar amount equal to one-third (⅓) of the
sum of (I) the actual annual bonuses received (or receivable) with respect to
the two (2) calendar years preceding the year of termination and (II) the target
bonus (calculated at 133% of then Base Salary) for the year of termination.
Notwithstanding the foregoing, actual bonuses shall be included in the foregoing
calculations only with respect to bonuses payable for years beginning after 2006
and in the event actual bonuses are not includable in the foregoing calculations
as aforesaid, the currently applicable target bonus shall be used instead of
such actual bonuses. By way of examples, if Executive’s date of termination
occurs during 2007, the dollar amount computed pursuant to Clause (B) above will
be equal to one-third (⅓) of the sum of (I) two times the target bonus
(calculated at 133% of then Base Salary) for 2007 and (II) the target bonus
(calculated at 133% of then Base Salary) for 2007. If Executive’s date of
termination occurs during 2008 (after 2007 bonuses have been paid), the dollar
amount computed pursuant to Clause (B) above will be equal to one-third (⅓) of
the sum of (I) the actual 2007 bonus and (II) two times the target bonus
(calculated at 133% of then Base Salary) for 2008.
               (ii) Amounts required to be paid to Executive under
Section 6(a)(i) shall be paid within thirty (30) days following the date of
termination of employment (or, if later, as soon as

10



--------------------------------------------------------------------------------



 



legally permitted, including the receipt by SBI of the approval of payment of
such amounts by the Office of Thrift Supervision or such other regulatory agency
to the extent such approval is required at that time, it being agreed that SBI
shall use its best efforts to obtain any such approval as promptly as
practicable).
          (b) Additional Benefit. In addition to the payment provided under
Section 6(a)(i), for a period of three (3) years from the date of termination of
employment, Executive shall receive a continuation of all life, disability,
medical insurance and other normal welfare benefits in effect with respect to
Executive during any portion of the two (2) calendar years prior to his
termination of employment, or, if SBI cannot provide such benefits because
Executive is no longer an employee, a dollar amount in cash, such that, after
all taxes thereon, Executive has an after-tax amount remaining equal to the cost
to Executive of obtaining such benefits (or substantially similar benefits).
          (c) Plan Vesting. Executive shall vest in all retirement, insurance,
incentive, compensation and other benefit plans of SBI and the Bank in which he
is a participant in accordance with the terms of such plans or as otherwise
specifically provided herein. In the case of plans providing for stock options,
restricted stock awards and/or restricted stock units, SBI will cause such
equity-based awards to become vested, to the extent it has discretion to do so
under the plan document and applicable law. If SBI cannot accelerate such
vesting as aforesaid, it will remit cash to him equal to any positive option
“spread” and the value of any restricted stock or restricted stock units within
30 days following the date of termination of his employment.
          (d) Tax Gross-Up. In the event that the amounts and benefits payable
to Executive under any provision of this Agreement, when added to other amounts
and benefits which may become payable to Executive by SBI and any affiliated
company, are such that he becomes subject to the excise tax provisions of
Section 4999 of the Internal Revenue Code of 1986, as amended (“Code”), SBI
shall pay him such additional amount or amounts as will result in his retention
(after the payment of all federal, state and local excise, employment and income
taxes on such payments and the value of such benefits) of a net amount equal to
the net amount he would have retained had the initially calculated payments and
benefits been subject only to income and employment taxation. For purposes of
the preceding sentence, Executive shall be deemed to be subject to the highest
marginal federal, relevant state and relevant local tax rates. All calculations
required to be made under this subsection shall be made by SBI’s independent
public accountants, subject to the right of Executive’s representative to review
the same. All such amounts required to be paid shall be paid at the time any
withholding may be required (or, if earlier, the time Executive shall be
required to pay such amounts) under applicable law, and any additional amounts
to which Executive may be entitled shall be paid or reimbursed no later than
fifteen (15) days following confirmation of such amount by SBI’s accountants. In
the event any amounts paid hereunder are subsequently determined to be in error
because estimates were required or otherwise, the parties agree to reimburse
each other to correct such error, as appropriate, and to pay interest thereon at
the applicable federal rate (as determined under Code Section 1274 for the
period of time such erroneous amount remained outstanding and unreimbursed). The
parties recognize that the actual implementation of the provisions of this
subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.

11



--------------------------------------------------------------------------------



 



          (e) No Mitigation or Offset. In the event of termination of
Executive’s employment, Executive will be under no obligation to seek other
employment and there will be no offset against any payment or benefit provided
for in this section or elsewhere in this Agreement on account of any
remuneration or benefits from any subsequent employment that he may obtain.
     7. Rights in Event of Certain Terminations of Employment in Absence of
Change in Control. In the event that Executive’s employment is terminated by SBI
without Cause or for a reason other than one specified in Section 3(a) or (d) or
he voluntarily terminates his employment for Constructive Discharge, and no
Change in Control shall have occurred at the date of such termination, Executive
shall be absolutely entitled to receive the amounts and benefits set forth in
this section, in addition to the amounts and benefits provided for elsewhere
herein.
          (a) Termination for Constructive Discharge. In the case of termination
by Executive by reason of Constructive Discharge, Executive shall be paid a lump
sum amount in cash equal to two (2) times his Current Compensation at
Termination.
               (i) For purposes of this subsection, the term “Current
Compensation at Termination” means the sum of (A) the greatest of Executive’s
Base Salary as of the date of termination of employment (or prior to any
reduction thereof resulting in Constructive Discharge) and for any of the two
(2) immediately preceding calendar years, and (B) a dollar amount equal to
one-half (1/2) of the sum of (I) the actual annual bonus received (or
receivable) with respect to the calendar year preceding the year of termination
and (II) the target bonus (calculated at 133% of then Base Salary) for the year
of termination. Notwithstanding the foregoing, actual bonuses shall be included
in the foregoing calculations only with respect to bonuses payable for years
beginning after 2006 and in the event actual bonuses are not includable in the
foregoing calculations as aforesaid, the currently applicable target bonus shall
be used instead of such actual bonuses. By way of examples, if Executive’s date
of termination occurs during 2007, the dollar amount computed pursuant to Clause
(B) above will be equal to one-half (1/2) of the sum of (I) the target bonus
(calculated at 133% of then Base Salary) for 2007 and (II) the target bonus
(calculated at 133% of then Base Salary) for 2007. If Executive’s date of
termination occurs during 2008 (after 2007 bonuses have been paid), the dollar
amount computed pursuant to Clause (B) above will be equal to one-half (1/2) of
the sum of (I) the actual 2007 bonus and (II) the target bonus (calculated at
133% of then Base Salary) for 2008.
               (ii) Amounts required to be paid to Executive under
Section 7(a)(i) shall be paid within thirty (30) days following the date of
termination of employment (or, if later, as soon as legally permitted, including
the receipt by SBI of the approval of payment of such amounts by the Office of
Thrift Supervision or such other regulatory agency to the extent such approval
is required at that time, it being agreed that SBI shall use its best efforts to
obtain any such approval as promptly as practicable).
               (iii) In addition to the payment provided under Section 7(a)(i),
for a period of two (2) years from the date of termination of employment,
Executive shall receive a continuation of all life, disability, medical
insurance and other normal welfare benefits in effect with respect to Executive
during any portion of the two (2) calendar years prior to his termination of
employment, or, if SBI cannot provide such benefits because Executive is no
longer an

12



--------------------------------------------------------------------------------



 



employee, a dollar amount in cash, such that, after all taxes thereon, Executive
has an after-tax amount remaining equal to the cost to Executive of obtaining
such benefits (or substantially similar benefits).
               (iv) Executive shall vest in all retirement, insurance,
incentive, compensation and other benefit plans of SBI and the Bank in which he
is a participant in accordance with the terms of such plans or as otherwise
specifically provided herein. In the case of plans providing for stock options,
restricted stock awards and/or restricted stock units, SBI will cause such
equity-based awards to become vested, to the extent it has discretion to do so
under the plan document and applicable law. If SBI cannot accelerate such
vesting as aforesaid, it will remit cash to him equal to any positive option
“spread” and the value of any restricted stock or restricted stock units within
30 days following the date of termination of his employment. In addition, in the
case of a voluntary termination of employment by Executive as a Constructive
Discharge under this Paragraph 7(a), an amount attributable to otherwise
unvested amounts under the Sovereign Bancorp, Inc. Bonus Recognition and
Retention Plan, or any successor plan thereto (the “BRRP”) and attributable
solely to the Executive’s deferred Bonus under Section 4.1 of the BRRP and
earnings thereon (but not amounts attributable to the Matching Amounts under
Section 4.3 of the BRRP nor earnings thereon) shall be deemed vested and shall
be payable to the Executive in accordance with the Executive’s prior election
under the BRRP.
          (b) Certain Involuntary Terminations. In the event SBI terminates
Executive’s employment without Cause or for a reason other than one specified in
Section 3(a) or (d), Executive shall be paid a lump sum amount in cash equal to
the greater of (A) two (2) times his Current Compensation at Termination or
(B) his Current Compensation at Termination for the remaining Employment Period
immediately prior to the date of termination of his employment.
               (i) For purposes of this subsection, the term “Current
Compensation at Termination” means the sum of (A) the greatest of Executive’s
Base Salary as of the date of termination of employment and for any of the two
(2) immediately preceding calendar years, and (B) a dollar amount equal to
one-half (1/2) of the sum of (I) the actual annual bonus received (or
receivable) with respect to the calendar year preceding the year of termination
and (II) the target bonus (calculated at 133% of then Base Salary) for the year
of termination. Notwithstanding the foregoing, actual bonuses shall be included
in the foregoing calculations only with respect to bonuses payable for years
beginning after 2006 and in the event actual bonuses are not includable in the
foregoing calculations as aforesaid, the currently applicable target bonus shall
be used instead of such actual bonuses. By way of examples, if Executive’s date
of termination occurs during 2007, the dollar amount computed pursuant to Clause
(B) above will be equal to one-half (1/2) of the sum of (I) the target bonus
(calculated at 133% of then Base Salary) for 2007 and (II) the target bonus
(calculated at 133% of then Base Salary) for 2007. If Executive’s date of
termination occurs during 2008 (after 2007 bonuses have been paid), the dollar
amount computed pursuant to Clause (B) above will be equal to one-half (1/2) of
the sum of (I) the actual 2007 bonus and (II) the target bonus (calculated at
133% of then Base Salary) for 2008.
               (ii) Amounts required to be paid to Executive under
Section 7(b)(i) shall be paid within thirty (30) days following the date of
termination of employment (or, if later, as soon as legally permitted, including
the receipt by SBI of the approval of payment of such amounts by the Office of
Thrift Supervision or such other regulatory agency to the extent such approval
is

13



--------------------------------------------------------------------------------



 



     required at that time, it being agreed that SBI shall use its best efforts
to obtain any such approval as promptly as practicable).
               (iii) In addition to the payment provided under Section 7(b)(i),
for a period of time equal to the longer of two (2) years from the date of
termination of Executive’s employment or the remaining Employment Period
immediately prior to such date, Executive shall receive a continuation of all
life, disability, medical insurance and other normal welfare benefits in effect
with respect to Executive during any portion of the two (2) calendar years prior
to his termination of employment, or, if SBI cannot provide such benefits
because Executive is no longer an employee, a dollar amount in cash, such that,
after all taxes thereon, Executive has an after-tax amount remaining equal to
the cost to Executive of obtaining such benefits (or substantially similar
benefits).
               (iv) Executive shall vest in all retirement, insurance,
incentive, compensation and other benefit plans of SBI and the Bank in which he
is a participant in accordance with the terms of such plans or as otherwise
specifically provided herein. In the case of plans providing for stock options,
restricted stock awards and/or restricted stock units, SBI will cause such
equity-based awards to become vested, to the extent it has discretion to do so
under the plan document and applicable law. If SBI cannot accelerate such
vesting as aforesaid, it will remit cash to him equal to any positive option
“spread” and the value of any restricted stock or restricted stock units within
30 days following the date of termination of his employment.
          (c) No Mitigation or Offset. In the event of termination of
Executive’s employment, Executive will be under no obligation to seek other
employment and there will be no offset against any payment or benefit provided
for in this section or elsewhere in this Agreement on account of any
remuneration or benefits from any subsequent employment that he may obtain.
     8. Covenant Not to Compete; Non-Solicitation of Customers and Employees. If
Executive voluntarily leaves employment hereunder during the term of this
Agreement, Executive agrees that, for a period of twelve (12) months following
the date of the termination of his employment, Executive shall not work directly
or indirectly for or on behalf of another bank that offers products or services
similar or equivalent to those offered by the Bank in the geographic area in
which SBI or its affiliates, including the Bank, are conducting such business at
the date of termination of Executive’s employment. Nor during such period shall
Executive solicit customers or employees of SBI or any of its affiliates,
including the Bank, to cease doing business, in whole or in part, or cease
employment with SBI, or any of its affiliates, including the Bank.
     9. Arbitration. SBI and Executive recognize that in the event a dispute
should arise between them concerning the interpretation or implementation of
this Agreement, lengthy and expensive litigation will not afford a practical
resolution of the issues within a reasonable period of time. Consequently, each
party agrees that all disputes, disagreements and questions of interpretation
concerning this Agreement are to be submitted for resolution to the American
Arbitration Association (“Association”) in Philadelphia, Pennsylvania. SBI, or
Executive, may initiate an arbitration proceeding at any time by giving written
notice to the others in accordance with the rules of the Association. The
arbitrator shall be selected and proceedings conducted in accordance with the
Commercial Dispute Resolution Procedures of the Association. The

14



--------------------------------------------------------------------------------



 



arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration, SBI, and
Executive, shall be entitled to an injunction restraining all further
proceedings in any pending or subsequently filed litigation concerning this
Agreement, except as otherwise provided herein.
     10. Legal Fees and Expenses; Indemnification.
          (a) SBI shall pay to Executive all reasonable legal fees and expenses
incurred by Executive in attempting to obtain or enforce rights or benefits
provided by this Agreement, if, with respect to any such right or benefit, he is
successful in obtaining or enforcing such right or benefit (including by
negotiated settlement). All legal fees and expenses incurred by Executive as
aforesaid shall be paid by SBI as incurred by Executive, subject to repayment by
Executive of the portion of such fees and expenses which relate to an ultimately
unsuccessful attempt by him to obtain or enforce a particular right or benefit
under the Agreement. Further SBI shall reimburse Executive for his legal fees
and expenses in negotiating this Agreement.
          (b) SBI shall indemnify Executive, and shall advance expenses incurred
by him, to the fullest extent permitted or required by the provisions of
Article Eight of its Bylaws, as presently in effect (and the provisions of
sections 8.01 and 8.02 thereof are hereby incorporated herein as part of this
Agreement as if fully set forth herein), or, if greater, to the fullest extent
permitted by applicable law.
     11. Notices. Any notice, consent, demand or other communication required or
permitted to be given under this Agreement shall be in writing and deemed
sufficiently made or given (i) on the date of mailing, provided it is actually
received in due course and sent to the receiving party by registered or
certified mail, postage prepaid, (ii) upon delivery by overnight courier, or
(iii) upon electronic transmission (including telecopier and email), followed by
a confirming notice as provided in clause (i) or (ii) above, in each case
addressed to the to the last known residence of Executive, in the case of
communications to Executive, and to the principal office of SBI, in the case of
communications to SBI.
     12. Waiver. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and an executive officer of SBI specifically
designated by the SBI Board for such purpose. No waiver by any party hereto at
any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
     13. Assignment. This Agreement shall not be assignable by either party
hereto, except by SBI to any successor in interest to the business of SBI.
     14. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and shall supercede all
prior agreements, whether written or

15



--------------------------------------------------------------------------------



 



oral, with respect thereto. In the event of any inconsistency between the terms
of this Agreement and the terms of any other plan, policy, equity grant,
arrangement or agreement or Section 6.07 of the SBI Bylaws or Article 5,
Section 1 of the Bank Bylaws, the provisions of this Agreement shall govern with
respect to Executive’s rights and entitlements.
     15. Successors, Binding Agreement.
          (a) SBI will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of SBI to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that SBI would be required
to perform it if no such succession had taken place. Failure by SBI to obtain
such assumption and agreement prior to the effectiveness of any such succession
shall constitute a material breach of this Agreement and the provisions of
Section 6 or Section 7, whichever shall be applicable, shall apply. As used in
this Agreement, “SBI” shall mean SBI as hereinbefore defined and any successor
to the respective business and/or assets of SBI as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees. If Executive should die while any amount
is payable to Executive under this Agreement if Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee, or, if there is no such designee, to Executive’s estate.
     16. Termination. Any termination of Executive’s employment under this
Agreement or of this Agreement shall not affect the provisions of Sections 3
though 27, which shall survive any such termination and remain in full force and
effect in accordance with their respective terms.
     17. Validity. In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid or
unenforceable provision shall be replaced by a mutually acceptable provision
which, being valid, legal and enforceable, comes closest to the intention of the
parties hereto underlying the invalid or unenforceable provision and has a like
economic effect.
     18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws (but not the law of conflict of laws) of the
Commonwealth of Pennsylvania.
     19. Headings. The headings of the sections of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.
     20. Effective Date; Termination of Prior Agreements. This Agreement shall
become effective as of the date first set forth above. Upon the execution and
delivery of this Agreement by the parties, all prior agreements between them
covering the subject matter hereof (and any

16



--------------------------------------------------------------------------------



 



interim provisions relating to Executive’s employment) shall, except as
otherwise provided herein, be automatically terminated and be of no further
force or effect.
     21. Allocation of Costs Generally. SBI acknowledges that as between itself
and the Bank, they shall bear their respective costs incurred under this
Agreement in such manner as is determined on a mutually satisfactory basis.
Notwithstanding the preceding sentence, regardless of any internal cost
allocation arrangements between SBI and the Bank, SBI shall remain the primary
obligor to Executive for the payments and benefits to which he may become
entitled hereunder.
     22. SBI Representation. SBI represents to Executive that this Agreement has
been fully authorized by all necessary corporate action and is fully enforceable
in accordance with its terms.
     23. Cooperation Covenant. Both during and after the Employment Period,
Executive shall cooperate fully with SBI at mutually convenient times and
places, in connection with any ongoing administrative, regulatory, or litigation
proceedings or such like matters that may arise in the future, as to matters
regarding which Executive may have personal knowledge because of his employment
with SBI; provided that in no event will Executive be required to provide any
such cooperation if such cooperation is materially adverse to Executive’s legal
interests. Such cooperation will include being interviewed by representatives of
SBI, and participating in such proceedings by deposition and testimony at trial.
To the extent possible, SBI will limit Executive’s cooperation to regular
business hours. In any event, following the Employment Period, (i) in any matter
subject to this Section, Executive will not be required to act against the
reasonable best interests of any new employer or new business venture in which
Executive is an employee, partner or active participant and (ii) any request for
Executive’s cooperation will take into account Executive’s other personal and
business commitments. SBI will reimburse Executive for all reasonable expenses
and costs Executive may incur as a result of providing such assistance,
including travel costs and reasonable legal fees to the extent Executive
reasonably believes, based upon the advice of counsel, that separate
representation is warranted, provided SBI receives proper documentation with
respect to all claimed expenses and costs. Following the Employment Period,
Executive will be entitled to an hourly fee (which fee will be mutually
determined by SBI and Executive prior to Executive’s providing any cooperation
hereunder, it being agreed that such fee will be fair and reasonable in light of
Executive’s compensation history) for time spent by Executive furnishing such
cooperation (other than for time spent by Executive actually providing testimony
in any legal matter), including, without limitation, for time taken in travel
undertaken in connection with such cooperation, such fee to be paid promptly
following Executive’s submission of a statement setting forth the number of
hours spent. Commencing on the fifth anniversary of the termination of the
Employment Period, Executive will not be obligated to make more than three days
(or portions thereof) per calendar year available for the purpose of providing
cooperation to SBI pursuant to this paragraph.
     24. Tax Withholding. All payments made and benefits provided hereunder
shall be subject to required tax withholding, the cost of which, except as
otherwise specifically provided herein, shall be borne by Executive. In the case
of a noncash benefit, SBI may require

17



--------------------------------------------------------------------------------



 



Executive, as a condition of the receipt of such benefit, to deposit sufficient
funds with SBI to discharge any required withholding obligation.
     25. Representation of Executive. As an inducement to entering into this
Agreement, Executive represents to SBI and the Bank that his execution of and
performance under this Agreement will not constitute a violation by him of any
written or other contract, understanding, arrangement, duties or other
obligation to a former employer or any other third party pertaining to his
performance of personal services, solicitation of employees or customers, or
other conduct on his part contemplated by this Agreement.
     26. Application of Section 409A of Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Agreement
shall be interpreted and applied in a manner that is consistent with Code
Section 409A and any guidance issued by the United States Treasury Department
thereunder. This means that, (i) to the extent that any amount payable hereunder
to Executive or to his estate or beneficiaries cannot be paid until six months
following the termination of his employment to avoid subjecting Executive to the
additional income taxes, penalties and/or interest imposed under Code
Section 409A, such payments will be delayed and paid, with interest at the
short-term applicable federal rate, as in effect at the date of termination of
employment, in a single lump-sum payment in cash six months following such
termination and (ii) with respect to medical benefits and other welfare
benefits, Executive shall bear the full cost of such benefits for six months
following such termination date and shall be reimbursed for costs that Executive
would not have otherwise incurred during such period in a single lump-sum
payment six months thereafter (except and to the extent guidance is issued by
the United States Treasury Department which permits benefit continuation during
such six-month period), and SBI shall continue to provide such benefits to
Executive and his eligible dependents for the period that they would otherwise
have been provided, starting on the six-month anniversary of the termination
date. The parties also agree that all amounts required to be paid hereunder to
Executive or to his estate or beneficiaries shall, notwithstanding any other
provision in this Agreement requiring such amounts to be paid at a different
time, be paid no later than the latest date by which such amounts can be paid
and not be treated under Code Section 409A as includible in Executive’s gross
income for any tax year earlier than the tax year in which such payment
otherwise was scheduled to be made under the terms of this Agreement. The
parties agree to amend this Agreement from time to time to the extent necessary
to comply with guidance and/or regulations promulgated under Code Section 409A,
but only to the extent necessary to avoid the imposition of additional taxes,
penalties and interest on Executive under Code Section 409A; provided that any
such amendment shall substantially preserve the value to the Executive of the
affected benefit or payment.
     27. Execution of Release. Prior to the commencement of the payment of a
benefit described in Section 6 or 7, the parties shall execute and deliver to
each other a Release substantially in the form of Exhibit A attached hereto.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                          SOVEREIGN BANCORP, INC.
 
                        By:   /s/ P. Michael Ehlerman                         P.
Michael Ehlerman
Chairman
 
                [SEAL]   Attest:   /s/ Richard Toomey                        
Richard Toomey
Secretary
 
                            /s/ Joseph P. Campanelli   (SEAL)                  
      Joseph P. Campanelli    

19



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SEVERANCE RELEASE
     THIS SEVERANCE RELEASE (“Release”) is entered into between Joseph P.
Campanelli (“Executive”) and Sovereign Bancorp, Inc., a Pennsylvania corporation
(together with its successors and assigns, “SBI”).
     WHEREAS, Executive and SBI entered into an employment agreement dated
January 16, 2007 (“Employment Agreement”); and
     WHEREAS, Executive’s employment has terminated under the Employment
Agreement under circumstances that provide him with certain significant
benefits, subject to Executive’s executing this Release.
     NOW, THEREFORE, in consideration of the payments set forth in the
Employment Agreement and other good and valuable consideration, Executive and
SBI agree as follows:
     Executive, on behalf of himself and his dependents, heirs, administrators,
agents, executors, successors and assigns (“Executive Releasors”), hereby
irrevocably and unconditionally releases, waives, and forever discharges SBI and
its affiliated companies and their past and present parents, subsidiaries,
affiliated corporations, partnerships, joint ventures, and their successors and
assigns (“SBI Affiliated Parties”) and all of SBI Affiliated Parties’ respective
past and present directors, officers, employees, agents and their
representatives, successors and assigns (but as to any such individual, agent or
representative, only in connection with, or in relationship to, his or its
capacity as a director, officer, employee, agent, representative, successor or
assign of any SBI Affiliated Party and not in connection with, or in
relationship to, his or its personal or professional capacity unrelated to any
SBI Affiliated Party) (collectively, “SBI Releasees”), from any and all actions,
claims, demands, obligations, liabilities and causes of action of any kind or
description whatsoever, in law, equity or otherwise, whether known or unknown,
whether past, present, or future, that any Executive Releasor had, may have had,
now has, or may hereafter have against SBI or any other SBI Releasee, as of the
date of the execution of this Release by Executive, arising out of or relating
to Executive’s employment relationship, or the termination of that relationship,
with SBI or any affiliate, including, but not limited to, any action, claim,
demand, obligation, liability or cause of action arising under any Federal,
state, or local employment law or ordinance creating or recognizing
employment-related causes of action, and all amendments of any of these laws
(including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Acts of 1866, 1871, 1964 and 1991, the Equal Pay Act, the Americans
with Disabilities Act of 1990, the National Labor Relations Act, the Fair Labor
Standards Act of 1938, the Workers Adjustment and Retraining Notification Act,
the Employee Retirement Income Security Act of 1974, as amended (other than any
claim for vested benefits), the Family and Medical Leave Act of 1993, the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers’ Benefit
Protection Act of 1990, the Consolidated Omnibus Budget Reconciliation Act of
1985, the Pennsylvania Human Relations Act, the Pennsylvania Wage Payment and
Collection Law, and Mass. Gen. Laws Ch. 12, §§11H and 11I, Mass. Gen. Laws Ch.
151B), tort, contract or any alleged violation of any other legal obligation.

20



--------------------------------------------------------------------------------



 



Anything to the contrary notwithstanding in this Release or the Employment
Agreement, nothing herein shall release any SBI Releasee from any claims or
damages based on (i) any right or claim that arises exclusively from events
occurring after the date Executive executes this Release, (ii) any right
Executive may have to payments, benefits or entitlements under the Employment
Agreement or any applicable plan, policy, program or arrangement of, or other
agreement with, SBI or any affiliate, (iii) Executive’s eligibility for
indemnification in accordance with applicable laws or the certificate of
incorporation or by-laws of SBI, or under any applicable insurance policy with
respect to any liability Executive incurs or has incurred as a director, officer
or employee of SBI or (iv) any right Executive may have to obtain contribution
as permitted by law in the event of entry of judgment against Executive as a
result of any act or failure to act for which Executive and any SBI Releasee are
jointly liable.
     Executive represents that as of the date he has executed this Release he
has not assigned to any other party, and agrees not to assign, any claim
released by Executive herein. In addition, Executive promises never to file a
lawsuit or an arbitration claim against SBI or any other SBI Releasee asserting
any claim released by any Executive Releasor herein. If any federal, state or
local administrative agency or court has now assumed or later assumes
jurisdiction of any complaint or charge on behalf of Executive against any SBI
Releasee alleging or asserting unlawful employment discrimination in connection
with Executive’s employment with SBI or the termination of that employment,
Executive will disclaim entitlement to any relief and, to the extent that
Executive has commenced such a proceeding prior to the execution of this Release
by Executive, Executive agrees to withdraw such proceeding with prejudice on or
before the date on which Executive executes this Release.
     Executive acknowledges that he has waived his and Executive Releasors’
Claims knowingly and voluntarily in exchange for the severance benefits set
forth in the Employment Agreement, and that Executive would not otherwise have
been entitled to those benefits. Executive acknowledges that he has been
provided a period of at least 21 calendar days in which to consider and execute
this Release. Executive further acknowledges and understands that he has seven
calendar days from the date on which he executes this Release to revoke his
agreement by delivering to SBI written notification (in accordance with
Section 11 of the Employment Agreement) of his intention to revoke this Release.
This Release becomes effective when signed by Executive unless revoked in
writing by Executive in accordance with this seven-day provision. To the extent
that Executive has not otherwise done so, Executive is advised to consult with
an attorney prior to executing this Release.
     During Executive’s employment with SBI, Executive may have obtained
information regarding SBI or SBI Affiliated Parties of a confidential nature or
which is a trade secret. Executive agrees that he will not use, and he will not
disclose to any person or entity, other than on behalf of or for SBI’s benefit,
such confidential information or any trade secret, except (i) as Executive may
be authorized in writing to do so by the SBI’s Board of Directors or an officer
of SBI designated by such Board for such purpose or (ii) to the extent such
information has entered the public domain. The parties agree that nothing in
this paragraph shall preclude Executive from fulfilling any duty or obligation
that he may have at law, from responding to any subpoena or official inquiry
from any court or government agency, including providing truthful testimony,
documents, subpoenaed or requested, or otherwise cooperating in good faith with
any proceeding or investigation or from taking any reasonable actions to enforce
Executive’s rights against SBI

21



--------------------------------------------------------------------------------



 



or the Bank, including under this Agreement. Executive further certifies that he
has not and agrees that he will not, during the period of time between his
receipt of a written notice of termination of employment and his termination
date, remove from SBI or transfer by electronic or other means, documents or
copies thereof relating to Executive’s duties, without the express written
approval of SBI’s Board of Directors or an officer of SBI designated by it for
such purpose. Notwithstanding anything to the contrary contained herein,
Executive will be entitled to remove, transfer and retain (i) papers and other
materials of a personal nature, including without limitation photographs,
personal correspondence, personal diaries, personal calendars and rolodexes,
personal phone books and files relating exclusively to his personal affairs,
(ii) information showing Executive’s compensation or relating to Executive’s
reimbursement of business related expenses, (iii) information Executive
reasonably believes may be needed for the planning and preparation of
Executive’s personal tax returns and (iv) copies of SBI and Bank compensation
and benefit plans and agreements relating to Executive’s employment with or
termination from SBI and/or the Bank.
     Executive agrees that he remains subject to the non-competition and
non-solicitation provisions of Section 8 of the Employment Agreement. SBI
agrees, except as may be required by law, to refrain from performing any act,
engaging in any course of conduct or course of action or making or publishing
any statements, claims, allegations or assertions which it believes have, or may
reasonably be expected to have, the effect of demeaning the name or business
reputation of Executive and shall cause its employees, officers, directors,
agents or advisors to be similarly bound when serving in such capacity.
Executive agrees to refrain from performing any act, engaging in any conduct or
course of action or making or publishing any statements, claims, allegations or
assertions which have or may reasonably have the effect of demeaning the name or
business reputation of SBI or any SBI Affiliated Party or any of its or their
employees, officers, directors, agents or advisors in their capacities as such.
The parties agree that nothing in this paragraph shall preclude either party or
any other person referenced in this paragraph from fulfilling any duty or
obligation that he, she or it may have at law, from responding to any subpoena
or official inquiry from any court or government agency, including providing
truthful testimony, documents, subpoenaed or requested, or otherwise cooperating
in good faith with any proceeding or investigation, or from taking any
reasonable actions to enforce such party’s rights against the other party,
including under this Agreement, or from responding publicly to correct any
incorrect, disparaging or demeaning statements, claims, allegations or
assertions by the other party or any other person referenced in this paragraph.
Executive agrees to cooperate with SBI, at mutually convenient times and places,
in connection with any ongoing administrative, regulatory, or litigation
proceedings or such like matters that may arise in the future, as to matters
regarding which the Executive may have personal knowledge because of his
employment with SBI; provided that in no event will Executive be required to
provide any such cooperation if such cooperation is materially adverse to
Executive’s legal interests. Such cooperation will include being interviewed by
representatives of SBI, and participating in such proceedings by deposition and
testimony at trial. To the extent possible, SBI will limit Executive’s
cooperation to regular business hours. In any event, (i) in any matter subject
to this paragraph, Executive will not be required to act against the reasonable
best interests of any new employer or new business venture in which Executive is
an employee, partner or active participant and (ii) any request for Executive’s
cooperation will take into account Executive’s other personal and business
commitments. SBI will reimburse Executive

22



--------------------------------------------------------------------------------



 



for all reasonable expenses and costs Executive may incur as a result of
providing such assistance, including travel costs and reasonable legal fees to
the extent Executive reasonably believes, based upon the advice of counsel, that
separate representation is warranted, provided SBI receives proper documentation
with respect to all claimed expenses and costs. Executive will be entitled to an
hourly fee (which fee will be mutually determined by SBI and Executive prior to
Executive’s providing any cooperation hereunder, it being agreed that such fee
will be fair and reasonable in light of Executive’s compensation history) for
time spent by Executive furnishing such cooperation (other than for time spent
by Executive actually providing testimony in any legal matter), including,
without limitation, for time taken in travel undertaken in connection with such
cooperation, such fee to be paid promptly following Executive’s submission of a
statement setting forth the number of hours spent. Commencing on the fifth
anniversary hereof, Executive will not be obligated to make more than three days
(or portions thereof) per calendar year available for the purpose of providing
cooperation to SBI pursuant to this paragraph.
     This Release shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to principles of conflicts of law. Should any provision of this Release be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected and
the illegal or invalid part, term, or provision will be deemed not to be a part
of this Release.
     IN WITNESS WHEREOF, Executive and SBI have executed this Release as of the
date indicated below.

              JOSEPH P. CAMPANELLI
 
       
 
             
 
       
 
  Date:    
 
       
 
            SOVEREIGN BANCORP, INC.
 
       
 
             
 
  By:    
 
       
 
  Its:    
 
       
 
       
 
  Date:    
 
       

23